DETAILED ACTION
This office action is in response to the amendments filed on December 7, 2020.
Acknowledgements 
The amendments filed on December 7, 2020, in response to the office action mailed on 9/9/2020 have been entered. The present application is made with all suggestions being fully considered. Accordingly, pending in this office action are claims 1-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0293717) in view of Mor (US 2013/0187206) and in further view of Chudzik (US 9,437,496).
With respect to Claim 1, Kim shows (Fig. 7-16) most aspects of the current invention including a method, comprising:
Forming a first fin (105) and a second fin (105) over the substrate (101), the second fin being adjacent the first fin
Depositing an isolation material (107) surrounding the first fin and the second fin, a first portion of the isolation material being between the first fin and the second fin, wherein upper portions of the first fin and the second fin extending above a top surface of the isolation material
Forming a gate structure (140) along sidewalls and over upper surfaces of the first fin and the second fin
Recessing the first fin and the second fin outside of the gate structure
Epitaxially growing a first source/drain material (114) protruding from sidewalls of the first fin, wherein the first source/drain material comprises a first outermost surface and a second outermost surface that are on opposite sides of the first source/drain material
epitaxially growing a second source/drain material (116) on the first source/drain material, wherein the second source/drain material has a higher doping concentration than the first source/drain material
However, Kim does not show recessing the first fin and the second fin outside of the gate structure to form a first recess in the first fin and a second recess in the second fin, epitaxially growing a first source/drain material protruding from the first recess of the first fin and protruding from the second recess of the second fin, wherein the second source/drain material grows at a slower rate on the first outermost surface and on the second outermost surface of the first source/drain material than on a surface of the first source/drain material that extends from the first outermost surface to the second outermost surface of the first source/drain material.
On the other hand, Mor (Fig 6B) shows a fin structure comprising a first and second fin (21) over a substrate (20), an isolation region (STI) (22) surrounding the fin, a gate structure (26) along sidewalls and over upper surfaces of the fin structure, recessing the first fin and the second fin outside of the gate structure to form a first recess in the first fin and a second recess in the second fin, epitaxially growing a first source/drain material (36) protruding from the first recess of the first fin and protruding 
It would have been obvious at the time the invention to one having ordinary skill in the art to have recessing the first fin and the second fin outside of the gate structure to form a first recess in the first fin and a second recess in the second fin, epitaxially growing a first source/drain material protruding from the first recess of the first fin and protruding from the second recess of the second fin in the device of Kim to cause the first source/drain material to expand horizontally, causing adjacent source/drain material to merge with each other to form a large epitaxy region.
However, Mor does not show wherein the second source/drain material grows at a slower rate on the first outermost surface and on the second outermost surface of the first source/drain material than on a surface of the first source/drain material that extends from the first outermost surface to the second outermost surface of the first source/drain material.
On the other hand, Chudzik shows (Fig 9) a fin structure (12) over a substrate (15), epitaxially growing a first source/drain material (14) over first fin and second fins and epitaxially growing a second source/drain material (90) on the first source/drain material.
Furthermore, Chudzik shows wherein the growth rate on <111> planes is considerably less than on <110> planes (column 7 lines 20-28). The upper boundary of the self-limited <111> bound diamond-shaped volumes 14 is further referred to as boundary 40. As such, diamond-shaped volumes 14 partially form and include a side 
Therefore, Chudzik shows wherein the second source/drain material grows at a slower rate on the first outermost surface and on the second outermost surface of the first source/drain material than on a surface of the first source/drain material that extends from the first outermost surface to the second outermost surface of the first source/drain material. Chudzik teaches doing so to include a controlled merger of the diamond-shaped volumes (column 4 lines 14-21).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the second source/drain material grows at a slower rate on the first outermost surface and on the second outermost surface of the first source/drain material than on a surface of the first source/drain material that extends from the first outermost surface to the second outermost surface of the first source/drain material in the device of Kim to include a controlled merger of the diamond-shaped volumes.
With respect to Claim 2, Kim shows (Fig. 7-16) further comprising recessing the first portion of the isolation material.
With respect to Claim 3, Kim shows (Fig. 7-16) wherein a portion of the second source/drain material having the highest dopant concentration of the second source/drain material is located laterally between the first source/drain material protruding from the first recess of the first fin and the first source/drain material protruding from the second recess of the second fin.
With respect to Claim 4, Kim shows (Fig. 7-16) wherein epitaxially growing the second source/drain material comprises epitaxially growing SiP.
With respect to Claim 5, Kim shows (Fig. 7-16) wherein the doping concentration of the second source/drain material comprises a concentration of phosphorous.
With respect to Claim 6, Mor (Fig 6B) shows depositing a gate seal spacer (30) on sidewalls of the gate structure, a first portion of the gate seal spacer being on the first portion of the isolation material between the first fin and the second fin, the first portion of the gate seal spacer being interposed between the first portion of the isolation material and the first source/drain material.
With respect to Claim 7, Kim shows (Fig. 6) forming a capping layer (118) over the second source/drain material.
With respect to Claim 8, Kim shows (Fig. 6) wherein the capping layer comprises germanium.
With respect to Claim 9, Kim shows (Fig. 6) further comprising forming a silicide (182) over the second source/drain region.
With respect to Claim 10, Mor (Fig 6B) shows wherein the first source/drain material protruding from the first recess of the first fin physically contacts the first source/drain material protruding from the second recess of the second fin.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0293717) in view of Murthy (US 2015/0060945) and in further view of Chudzik (US 9,437,496).


With respect to Claim 11, Kim shows (Fig. 7-16) most aspects of the current invention including a structure, comprising:
Forming fins (105) on a substrate (101), comprising forming a first fin, a second fin, and a third fin between the first fin and the second fin
forming an isolation region (107) surrounding the fins, a first portion of the isolation region being between adjacent fins
Forming a gate structure (140) over the fins
Recessing portions of the fins adjacent the gate structure
Forming source/drain regions (110) on opposing sides of the gate structure, at least one of the source/drain regions extending over the first portion of the isolation region, 
wherein forming source/drain regions comprises:
forming first epitaxial layers (114) on each recessed portions of fins using a first epitaxial process, wherein the first epitaxial layer formed on the first fin comprises a first sidewall and the first epitaxial layer formed on the second fin comprises a second sidewall, wherein the first sidewall and the second sidewall are facing away from the third fin
forming a second epitaxial layer (116) extending from the first epitaxial layer formed on the first fin to the first epitaxial layer formed on the second fin and on the first epitaxial layers formed on the third fin
However, Kim does not show forming a second epitaxial layer extending across the first epitaxial layer formed on the third fin, comprising using a second epitaxial process that is different from the first epitaxial process, wherein the second epitaxial 
On the other hand, Murthy (Fig 4) shows a fin structure comprising forming fins (400) on a substrate, forming source/drain regions on opposing sides of a gate structure (340), wherein forming source/drain regions comprises forming first epitaxial layers (531) on a recessed portions of the fin using a first epitaxial process, forming a second epitaxial layer (541) extending from the first epitaxial layer formed on the fin, and wherein forming a second epitaxial layer comprising using a second epitaxial process that is different from the first epitaxial process. Murthy teaches doing so to using techniques to fabricate the tri-gate transistor structure, and implement using an in situ boron doped silicon germanium capped with a heavily boron doped germanium, with an optional germanium and/or boron graded buffer between the two first and second epitaxial layer (par 52).
It would have been obvious at the time the invention to one having ordinary skill in the art to have forming a second epitaxial layer comprising using a second epitaxial process that is different from the first epitaxial process  in the device of Kim to fabricate the tri-gate transistor structure, and implement using an in situ boron doped silicon germanium capped with a heavily boron doped germanium, with an optional germanium and/or boron graded buffer between the two first and second epitaxial layer.
However, Murthy does not show forming the second epitaxial layer extending across the first epitaxial layer formed on the third fin, wherein the second epitaxial process promotes growth on the first epitaxial layer formed on the third fin and 
On the other hand, Chudzik shows (Fig 9) a fin structure (12) over a substrate (15), epitaxially growing a first epitaxial layer (14) over first, second and third fins and epitaxially growing a second epitaxial layer (90) on the first epitaxial layer, the second epitaxial layer extending across the first epitaxial layer formed on the third fin.
Furthermore, Chudzik shows wherein the growth rate on <111> planes is considerably less than on <110> planes (column 7 lines 20-28). The upper boundary of the self-limited <111> bound diamond-shaped volumes 14 is further referred to as boundary 40. As such, diamond-shaped volumes 14 partially form and include a side <110> boundary. The side <110> boundary bound diamond-shaped volumes 14 is further referred to as side boundary 95 (column 9 lines 17-25).
Therefore, Chudzik shows wherein the second epitaxial process promotes growth on the first epitaxial layer formed on the third fin and suppresses growth on the first sidewall of the first epitaxial layer and on the second sidewall of the first epitaxial layer. Chudzik teaches doing so to include a controlled merger of the diamond-shaped volumes (column 4 lines 14-21).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein forming the second epitaxial layer extending across the first epitaxial layer formed on the third fin, wherein the second epitaxial process promotes growth on the first epitaxial layer formed on the third fin and suppresses growth on the first sidewall of the first epitaxial layer and on the second sidewall of the first epitaxial 
With respect to Claim 12 Kim shows (Fig. 6) forming wherein adjacent first epitaxial layers are merged.
With respect to Claim 13, Kim shows (Fig. 6) forming a capping layer (118) over the second source/drain material.
With respect to Claim 14, Kim shows (Fig. 6) wherein the capping layer comprises germanium.
With respect to Claim 15, Kim shows (Fig. 7-16) wherein forming the second epitaxial process comprises doping the second epitaxial layer with a higher dopant concentration than the first epitaxial layers.
With respect to Claim 16, Kim shows (Fig. 3) an embodiment wherein a top surface of the second epitaxial layer is flat.
Claims 17-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim (US 2016/0293717) in view of Mor (US 2013/0187206).
With respect to Claim 17, Kim shows (Fig. 7-16) most aspects of the current invention including a structure, comprising:
a first fin (105) over the substrate (101),
a second fin (105) over the substrate (101), the second fin being adjacent the first fin
an isolation material (107) surrounding the first fin and the second fin, a first portion of the isolation material being between the first fin and the second fin
a gate structure (140) along sidewalls and over upper surfaces of the first fin and the second fin, the gate structure defining channel regions in the first fin and the second fin
a source/drain region (110) on the first fin and the second fin adjacent the gate structure, the source/drain regions extending from the first fin to the second fin
the source/drain region comprising a second epitaxial region (116) over a first epitaxial region (114), 
wherein the first epitaxial region has a first doping concentration, 
wherein the second epitaxial region has a second doping concentration that is higher than the first doping concentration of the first epitaxial region
a silicide (182) over the source/drain region
wherein a top surface of the source/drain region over the first fin TSMP20161o68USooPage 5 of 14is a first vertical distance above the substrate
a contact (186) on the silicide comprising a bottom surface extending from a first side of the contact to a second side of the contact opposite the first side, wherein the bottom surface of the contact is at least a second vertical distance above the substrate that is greater than the first vertical distance
wherein of the contact across the first portion of the isolation region 
However, Kim does not show wherein a first portion of the second epitaxial region having the second doping concentration is located adjacent the first fin, wherein a second portion of the second epitaxial region having the second doping concentration is located adjacent the second fin, and wherein a third portion of the second epitaxial 
On the other hand, Mor (Fig 6B and 10B) shows a fin structure comprising a first and second fin (21) over a substrate (20),  an isolation region (STI) (22) surrounding the fin, a gate structure (26) along sidewalls and over upper surfaces of the fin structure, recessing the first fin and the second fin outside of the gate structure to form a first recess in the first fin and a second recess in the second fin, a source/drain region comprising an epitaxial region (36) protruding from the first recess of the first fin and protruding from the second recess of the second fin, wherein a first portion of the second epitaxial region having the second doping concentration is located adjacent the first fin, wherein a second portion of the second epitaxial region having the second doping concentration is located adjacent the second fin, and wherein a third portion of the second epitaxial region having the second doping concentration laterally extends from the first portion to the second portion and vertically extends closer to the substrate than the first portion or the second portion. Mor teaches doing so to cause the first source/drain material to expand horizontally, causing adjacent source/drain material to merge with each other to form a large epitaxy region (par 13-14).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a first portion of the second epitaxial region having the second doping concentration is located adjacent the first fin, wherein a second portion of the second epitaxial region having the second doping concentration is located adjacent the second fin, and wherein a third portion of the second epitaxial region having the second 
With respect to Claim 18, Kim shows (Fig. 7-16) wherein a vertical distance between a top surface of the first fin and a bottom surface of the silicide is between 1nm to about 10 nm.
Regarding claim 18, Differences in the distances will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distances are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Alter, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the distances and similar distances are known in the art (see e.g. Colinge), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Kim.
The specification contains no disclosure of either the critical nature of the claimed distances or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 19, Kim shows (Fig. 7-16) wherein the source/drain material comprises SiP.
With respect to Claim 20, Kim shows (Fig. 6) wherein the silicide comprises TiSi2.
Response to Arguments
Applicant amendments filed December 7, 2020, in response to the office action mailed on 9/9/2020 have been fully considered and are persuasive. Accordingly, the previous rejection has been withdrawn.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the teaching or matter specifically challenged in the argument does not rely on the new ground of rejection applied. The current office action is therefore non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


<Remainder of page intentionally left blank>




/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814